LEHAN, Judge.
This appeal was filed with a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Appellant pleaded nolo contendere to a charge of possession of a firearm by a convicted felon, reserving his right to appeal on grounds of double jeopardy. Appellant was adjudicated guilty and was orally sentenced to what apparently constituted time already served.
Under the tests set forth in Preston v. State, 397 So.2d 712 (Fla. 5th DCA 1981), and Ziegler v. State, 385 So.2d 1168 (Fla. 1st DCA 1980), we find no merit in appellant’s double jeopardy argument. The facts alleged in a previous information charging appellant with improper exhibition of a firearm would not have supported a conviction for the offense of possession of a firearm by a convicted felon.
The trial court ordered that appellant pay $10 and $2 pursuant to sections 960.20 and 943.25(4), Florida Statutes (1981). Since appellant had been previously adjudged insolvent, this was error. Brown v. State, 427 So.2d 271 (Fla. 2d DCA 1983) (question certified). Also, the record erro*203neously fails to contain a written sentence conforming to the foregoing oral sentence. See Esposito v. State, 424 So.2d 160 (Fla. 2d DCA 1982).
Accordingly, we AFFIRM appellant’s conviction, STRIKE the ordered costs, and REMAND for the addition of a written sentence which conforms to the trial court’s oral pronouncement.
OTT, C.J., and BOARDMAN, J., concur.